Citation Nr: 0430444	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  96-23 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from October 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Atlanta, Georgia, which denied service connection for 
PTSD and headaches.  In September 1997, the Board remanded 
the claims for additional development.  

In letters, dated in May and December of 1996, the veteran 
raised the issues of entitlement to service connection for 
peripheral neuropathy, and a skin rash, respectively.  These 
issues have not been adjudicated by the agency of original 
jurisdiction, and are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran does not have PTSD that was caused or 
aggravated by his service.  

2.  The appellant does not have headaches that were 
manifested in or are otherwise related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2004).

2.  Headaches were not incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's February 1996 decision, the June 1996 
statement of the case (SOC), and the July 1996 supplemental 
statement of the case (SSOC), that the evidence did not show 
that the criteria for service connection for the claimed 
conditions had been met.  In addition, a SSOC was issued in 
May 2004 that contained the full text of 38 C.F.R. § 3.159.  
In addition, in letters, dated in November 1997, January and 
February of 1999, January and May of 2001, and March 2003 
(hereinafter "duty to assist letters"), the RO notified the 
appellant that it would obtain all identified, relevant 
information.  The Board concludes that the discussions in the 
RO's letters, the RO's decision, the SOC and the SSOC's, 
adequately informed the appellant of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  Id.

Regarding the content of the RO's duty to assist letters, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the RO's duty to assist letters, the 
appellant was requested to identify all relevant treatment 
and to complete authorizations (VA Forms 21-4142) for all 
evidence that he desired VA to attempt to obtain.  He was 
further notified that he could submit this evidence on his 
own.  Additional evidence was subsequently associated with 
the claims file.  In addition, in August 1995, November 1997 
and February 1999, he was provided with letters requesting 
additional details of his claimed PTSD stressors.  

The contents of the RO's duty to assist letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), to include the "fourth element."  See 
Pelegrini II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.

The Board also notes that the RO's duty to assist letters 
which specifically mentioned the VCAA, dated in May 2001 and 
March 2003, were sent to the appellant after the RO's 
February 1996 decision that is the basis for this appeal.  As 
noted in Pelegrini II, the plain language of 38 U.S.C.A. 
§ 5103(a) requires that this notice be provided relatively 
soon after VA receives a complete or substantially complete 
application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the 
claim.  

In this case, however, the unfavorable RO decision that is 
the basis of this appeal was decided prior to the enactment 
of the VCAA.  In such cases, there is no error in not 
providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on  the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

In this case, the May 2001 and March 2003 letters were 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
letters fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The Board further points 
out that, as previously stated, the RO notified the appellant 
that it would obtain all identified, relevant information in 
letters dated in November 1997, January and February of 1999, 
and January 2001.  In addition, after the May 2001 and March 
2003 letters were sent, the case was readjudicated and in May 
2004 a Supplemental Statement of the Case was provided to the 
appellant.  In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has 
been afforded VA examinations, an etiological opinion has 
been obtained with regard to the claim for headaches.  With 
regard to the PTSD claim, the RO has attempted to verify the 
claimed PTSD stressors without success.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Service Connection

The Board initially notes that the claims file includes a 
number reports indicating that the veteran may have PTSD 
related to his service.  However, these diagnoses were not 
based on a review of the claims file, they do not discuss the 
evidence of post-service stressors, and there is competent 
evidence of competing diagnoses, to include anxiety, a 
psychotic disorder NOS (not otherwise specified), and alcohol 
abuse.  However, for the purposes of this decision only, the 
Board has assumed that a diagnosis of PTSD has been 
established.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  

In February 1994, the veteran filed his claim for PTSD.  In 
February 1996, the RO denied the claim.  Claims for service 
connection for PTSD are evaluated in accordance with the 
criteria set forth in 38 C.F.R. 3.304(f).  During the 
pendency of the veteran's appeal, amendments to those 
criteria became effective on March 7, 1997, see 64 Fed. Reg. 
32,807 (1999), and on March 7, 2002.  See 67 Fed. Reg 10,330- 
10,332 (2002).

In this case, under the old regulation, service connection 
for PTSD required a current, clear medical diagnosis of PTSD.  
Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  As discussed 
below, the veteran's claimed stressors have not been 
verified.  Therefore, the veteran's claim fails under both 
versions of the applicable regulation, and he has not been 
prejudiced by the Board's adjudication of his claim.

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown , 5 Vet. App. 60, 66 (1993).  In this 
case, the evidence does not show that he participated in 
combat, and the veteran has denied participation in combat.  
See September 1995 VA examination report.  In this regard, 
the veteran's discharge (DD Form 214) indicates that his 
military occupation specialty was bosun's mate ("BM") and 
that he received the Vietnam Campaign Medal.  His personnel 
file indicates the following: his rates in service were 
either SA (Seaman Apprentice) or SN (Seaman); he served 
aboard the U.S.S. Clarke County from June 1967 to December 
1968, and with the "U.S. Naval Support Activity, Da Nang" 
from February 1969 to April 1970; he was authorized to wear 
the Vietnam Service Medal in August 1967.  

The Board finds that the evidence does not show that the 
veteran participated in combat.  In this regard, the veteran 
is not shown to have received commendations or awards that 
warrant the conclusion that he participated in combat, see 
VAOPGCPREC 12-99 at para. 12, 65 Fed. Reg. 6256-6258 (2000); 
VBA's Adjudication Procedure Manual, M21-1, Part VI, para. 
11.38(b)(1), and there is no other evidence sufficient to 
show participation in combat.  In this regard, it has been 
argued that a Meritorious Unit Commendation (MUC), dated in 
August 1968, shows participation in combat.  The MUC states, 
in part, that it was awarded to all personnel attached to and 
serving with Landing Ship Squadron Three (LSS 3) for 
meritorious service from July 1, 1966 to March 31, 1968 
during combat support operations in the Republic of Vietnam, 
and that all LSS 3 personnel during that period, or any part 
thereof, are authorized to wear the MUC ribbon.  The 
veteran's personnel file indicates that he received the MUC 
ribbon in December 1968.  However, the MUC is by definition a 
unit commendation; the nature and extent of the veteran's 
participation in the combat support operations is not 
described.  The MUC clearly states that it was awarded for 
meritorious service (as opposed to valor), and it states that 
it was awarded for service during combat support operations.  
See generally Zarycki v. Brown, 6 Vet. App. 91, 98 (1993) 
(holding that it is the distressing event, rather than the 
mere presence in a "combat zone," which may constitute a 
valid stressor for purposes of supporting a diagnosis of 
PTSD).  Under the circumstances, the Board declines to afford 
this entry the same weight as the commendations or awards 
which may show combat.  See VAOPGCPREC 12-99 at para. 12, 
M21-1, Part VI, para. 11.38(b)(1).  In addition, the Board 
finds that the MUC is of less weight when considering the 
other evidence in the veteran's service records, which 
contain specific information as to his duty as a seaman 
apprentice and a seaman aboard a ship and with a naval 
support unit.  Based on the foregoing, the Board finds that 
the evidence does not show that the veteran participated in 
combat.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  
In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
Furthermore, the Board notes that the Court has held that a 
diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history, is 
inadequate.  Cohen, 10 Vet. App. at 140; West v. Brown, 7 
Vet. App. 70, 77 (1994).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of 
its obligations to assess the credibility and probative value 
of the other evidence."  West, Zarycki and Doran cited a 
provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL  
21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence  of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
see also Cohen, 10 Vet. App. at 147.  

In this case, a review of the veteran's oral and written 
testimony shows that he asserts that he has claimed a number 
of stressors over the years, to include exposure to enemy 
small arms, rocket and mortar fire, and retrieving bodies 
from an unidentified ship that was attacked in Da Nang or 
"Duc Phu" harbor in February 1968.  See December 1996 
hearing transcript; VA examination reports, dated in 1995, 
1996 and 1997.  

The veteran's testimony is considered credible, however, it 
must be weighed with the other evidence of record.  In this 
case, despite the efforts of the RO, there has been no 
verification of the claimed stressors.  In this regard, in 
August 1995, November 1997 and February 1999, the veteran was 
provided with letters requesting additional details of his 
claimed PTSD stressors.  The RO subsequently submitted the 
veteran's claimed stressors to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) for verification.  
However, in a letter, dated in May 2004, the USASCRUR stated 
that the veteran's claimed stressors did not meet the 
criteria of the Center for Unit Records Research to attempt a 
successful search for validity.  

The Court has held that it is not an impossible or onerous 
task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993); M21-1, para. 11.38(f)(2).  
In this case, the USASCRUR has stated that the veteran has 
not provided sufficient useful identifying information which 
would allow for verification of his claimed stressors.  In 
summary, there is insufficient credible supporting evidence 
of PTSD-related stressors in Vietnam.  Although the Board has 
considered the veteran's statements, the Board finds that the 
veteran's service records, which were created 
contemporaneously with his service, and the other evidence of 
record, are more probative of this matter.  Therefore, all 
elements for service connection for PTSD are not established.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim for PTSD must be denied.  

B.  Headaches

The appellant asserts that service connection is warranted 
for headaches.  He asserts that he incurred the claimed 
condition during service as a result of head trauma, 
specifically, after hitting his head on a light bulb.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

The appellant 's service medical records do not show 
treatment or a diagnosis involving headaches.  A report, 
dated in April 1967, states that the veteran hit his left 
forehead on a "light globe," and that he had a two-inch 
diameter hematoma.  The report states that he was not stunned 
or knocked out, and there is no evidence that the skin was 
broken or that sutures were required.  The diagnosis was 
soft-tissue hemtoma.  He was told to put ice on it for a day, 
and then to put heat on it for the next few days.  An 
examination report, dated in April 1970, indicates that the 
veteran's "head, face, neck and scalp," and his 
neurological system, were clinically evaluated as normal.  

As for the relevant post-service medical evidence, it 
consists of VA and private medical reports, dated between 
1973 and 2003.  Reports from the South Carolina Baptist 
Hospital (SCBH), dated between 1978 and 1979, include an 
August 1978 report which indicates that the veteran was 
hospitalized for about ten days after he was involved in a 
motor vehicle accident (MVA).  During this time, he 
complained of symptoms that included headaches and various 
joint and muscle pains.  A report of follow-up treatment 
shows that he stated that he had "no history of serious 
injuries except three weeks ago when he was in an auto 
accident."  The next medical evidence of headaches is dated 
in January 1988.  See VA Agent Orange Protocol examination 
report (complaints of headaches); January 1988 VA neurology 
consultation report (same).  The claims file shows that the 
veteran occasionally complained of headaches over the next 
few years, although he was not afforded a diagnosis involving 
headaches.  See September 1995 VA psychiatric examination 
report; March 1996 VA outpatient treatment report.  A January 
1997 VA psychiatric examination report contains an Axis III 
diagnosis of "headaches, etiology undetermined, being 
treated by primary care."  

The Board finds that the claim must be denied.  The 
appellant's service medical records do not show that he was 
ever treated for headaches.  Although he appears to have 
bumped his head on a light globe in April 1967, the report 
states that he was not stunned or knocked out, and there is 
no record of treatment for any residual symptoms, to include 
headaches, during the remaining three years of service.  The 
first evidence of headaches is dated in August 1978.  This is 
approximately eight years after separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, the August 1978 SCBH 
medical reports show that the veteran was hospitalized for 
about ten days after he was involved in a motor vehicle 
accident.  Finally, there is no competent evidence showing 
that headaches were caused or aggravated by the appellant's 
service.  In this regard, an April 2003 examination report 
from Oscar N. Medina, M.D., shows that Dr. Medina states 
that, "His headaches are probably tension headaches and they 
are probably not related to any in-Service stressor, as best 
can be determined."  An April 2003 examination report from 
Samuel O. Teniola, M.D., shows that Dr. Teniola stated, 
"[T]his veteran's headache is chronic and is more likely 
than not tension headache in nature other than due to the 
small injury he had while in the boot camp.  I do not think 
that this veteran has any significant medical condition to 
cause his headaches."  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.

C. Conclusion

The Board has considered the veteran's oral and written 
testimony submitted in support of the arguments that he has 
the claimed disorders as a result of his service.  To the 
extent that these statements may be intended to represent 
evidence of continuity of symptomatology, without more these 
statements are not competent evidence of a diagnosis, nor are 
they sufficient to show a nexus between any of the claimed 
conditions and the veteran's service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  With regard 
to the claims for headaches, the Board notes that a lay 
person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this 
case, the Board has determined that the medical evidence is 
more probative of the issues and that it outweighs the lay 
statements.  Accordingly, the veteran's claims for service 
connection must be denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. §§ 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.  

Service connection for headaches is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



